Name: Commission Regulation (EC) No 1482/2000 of 6 July 2000 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  marketing;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|32000R1482Commission Regulation (EC) No 1482/2000 of 6 July 2000 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs Official Journal L 167 , 07/07/2000 P. 0008 - 0009Commission Regulation (EC) No 1482/2000of 6 July 2000supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs(1), and in particular Article 9(2)(b) thereof,Whereas:(1) In accordance with Article 8 of Regulation (EEC) No 2082/92, the Member States have forwarded to the Commission applications for the registration of certain names as denoting products of specific character.(2) The names so registered are entitled to use the indication "traditional speciality guaranteed" which is reserved for them.(3) A number of objections concerning the names "Leche certificada de Granja" and "Traditional Farmfresh Turkey" have been sent to the Commission in accordance with Article 7 of the Regulation following the publication in the Official Journal of the European Communities of the main points of the applications for registration(2).(4) The Commission asked the Member States, in accordance with Article 9(2) of Regulation (EEC) No 2082/92, to seek agreement between themselves. No agreement has been reached and it is therefore up to the Commission to decide on the registration of the names concerned.(5) The protection referred to in Article 13(2) of the Regulation has been requested but consideration of the various observations in the abovementioned objections shows that the use of the names for similar products is lawful, recognised and economically significant.(6) However, the names "Leche certificada de Granja" and "Traditional Farmfresh Turkey" are entitled to be entered in the Register of certificates of specific character and protected at Community level under Article 13(1) of Regulation (EEC) No 2082/92 as traditional specialities guaranteed. This does not prevent the names from continuing to be used in accordance with specifications other than those which are protected provided that the labelling does not bear the Community symbol or indication.(7) Protection has been requested solely for the Spanish version of the name "Leche certificada de Granja" and for the English version of the name "Traditional Farmfresh Turkey". Therefore, in accordance with Council Directive 79/112/EEC(3), as last amended by Commission Directive 1999/10/EC(4), on the labelling of foodstuffs, when these two products are marketed their labels must include in the other languages, immediately next to the name concerned, the words "traditional Spanishstyle" or their equivalent for the former product and the equivalent of "traditional Britishstyle" for the latter.(8) As regards the name "Traditional Farmfresh Turkey", in accordance with Directive 79/112/EEC on the labelling of foodstuffs the labelling and in particular the information intended for consumers must in no case lead to confusion with the terms laid down for indicating types of farming in Commission Regulation (EEC) No 1538/91 of 5 June 1991 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultry(5), as last amended by Regulation (EC) No 1072/2000(6).(9) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2301/97(7), as last amended by Regulation (EC) No 2419/1999(8).(10) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Certificates of Specific Character,HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2301/97 and entered in the Register of certificates of specific character in accordance with Article 9(1) of Regulation (EEC) No 2082/92.They shall be protected in accordance with Article 13(1) of that Regulation.When marketing "Leche certificada de Granja" in languages other than Spanish:- the label must include the expression "traditional Spanish-style" in English (or its equivalent in the other languages).When marketing "Traditional Farmfresh Turkey" in languages other than English:- the label must include an expression equivalent to: "traditional British-style".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 9.(2) OJ C 21, 21.1.1997, p. 15 and OJ C 405, 24.12.1998, p. 9.(3) OJ L 33, 8.2.1979, p. 1.(4) OJ L 69, 16.3.1999, p. 22.(5) OJ L 143, 7.6.1991, p. 11.(6) OJ L 119, 20.5.2000, p. 21.(7) OJ L 319, 21.11.1997, p. 8.(8) OJ L 291, 13.11.1999, p. 25.ANNEX- Leche certificada de Granja- Traditional Farmfresh Turkey